Exhibit 10.2

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

Amendment No. 1 to the

Research Collaboration and License Agreement

This Amendment No. 1 to the Research Collaboration and License Agreement (this
“Amendment”), effective as of June 5, 2014 (the “Amendment Effective Date”), is
made by and between UCB Pharma S.A., a Belgium corporation (“UCB”), and Five
Prime Therapeutics, Inc., a Delaware corporation (“FivePrime”).

Recitals:

WHEREAS, FivePrime and UCB are parties to the Research Collaboration and License
Agreement, effective as of March 14, 2013 (the “Agreement”), under which UCB and
FivePrime entered into a research collaboration to use FivePrime’s proprietary
technology to identify and advance targets involved in fibrosis and central
nervous system diseases;

WHEREAS, pursuant to Section 14.7 of the Agreement, the Agreement may be amended
only by a written instrument duly executed by authorized representatives of both
UCB and FivePrime; and

WHEREAS, UCB and FivePrime desire to amend the Agreement as set forth in this
Amendment;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained in this Amendment, the receipt and sufficiency of which are
hereby acknowledged, FivePrime and UCB hereby agree as follows:

1. Defined Terms. Capitalized terms used in this Amendment and are not defined
herein shall have the respective meanings set forth in the Agreement.

2. Definitions. Article 1 of the Agreement is hereby amended to include the
following new Sections 1.122 and 1.123:

“1.122 “UCB Exempted Protein” shall have the meaning set forth in Section 5.4.”

“1.123 “***” shall have the meaning set forth in Section 5.4.1.”

In addition, Section 1.23 of the Agreement is hereby amended and restated in its
entirety to read as follows:

“1.23 “Confirmed Hit” means a Protein that is initially identified as a hit from
a Screening Assay as a result of screening all or a portion of the FivePrime
Library and is confirmed by the Working Group based upon the results of
follow-up activities performed under the Research Plan; provided, however, that
no UCB Exempted Protein or *** that is identified as a hit from any such
Screening Assay shall qualify as a “Confirmed Hit” under this Agreement.”



--------------------------------------------------------------------------------

3. Sharing of Data. The last sentence of Section 3.3 of the Agreement is hereby
amended and restated in its entirety, to read as follows:

“Except as otherwise expressly set forth in ***, nothing in this Agreement shall
be interpreted as obligating FivePrime to disclose to UCB, and FivePrime hereby
agrees that it shall not disclose to UCB: (a) any data obtained by FivePrime
through testing the FivePrime Library and/or any Protein in any Independent
Assays; (b) the identity of or any data regarding any Protein that is an
Excluded Protein; or (c) any data obtained by FivePrime through testing any
Protein in a Screening Assay that is a UCB Exempted Protein.”

4. Section 5 Title. The title of Section 5 of the Agreement is hereby amended
and restated in its entirety to read:

“Excluded Proteins; UCB Exempted Proteins.”

5. Independent Research by UCB. Section 5.3 of the Agreement is hereby amended
and restated to read in its entirety as follows:

“ 5.3 Independent Research by UCB. The Parties acknowledge that UCB and its
Affiliates are engaged in various independent research and development programs
with respect to the identification of novel biological targets and/or the
discovery, development and commercialization of bio-pharmaceutical products with
respect thereto, which programs are separate and distinct from the activities
being undertaken by the Parties pursuant to this Agreement (the “UCB Independent
Research”). Such UCB Independent Research may include programs and related
activities undertaken on or before the Effective Date and/or during or after the
Term of this Agreement. For clarity, nothing herein shall be construed as
limiting or restricting UCB’s or its Affiliates’ ability to independently
discover, develop and/or commercialize pharmaceutical products through UCB
Independent Research which may correspond to or otherwise compete with
Therapeutics in respect of a Non-Selected Protein, Excluded Protein or UCB
Exempted Protein; provided that UCB and its Affiliates shall not have any rights
to utilize: (i) any of the FivePrime IP in connection with any UCB Independent
Research; and/or (ii) any Collaboration Patents, non-public Collaboration
Know-How or non-public Protein Know-How in connection with any UCB Independent
Research. ***. For clarity, in the event of any dispute between the Parties with
respect to UCB Independent Research, UCB shall bear the initial burden of proof
that it has complied with the foregoing restrictions on utilization of FivePrime
IP, Collaboration Patents, Collaboration Know-How and Protein Know-How.”

 

2

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

6. UCB Exempted Proteins. A new Section 5.4 is hereby added to the Agreement, to
read as follows:

“ 5.4 UCB Exempted Proteins. The Parties acknowledge that UCB has identified
certain Proteins which are listed on Exhibit D attached hereto (each a “UCB
Exempted Protein”) and which are (or may become) the subject of UCB Independent
Research. The identity of such UCB Exempted Proteins and the fact that UCB may
be engaged in UCB Independent Research with respect thereto shall be considered
UCB’s Confidential Information. Except as otherwise set forth in Section 5.4.1,
UCB has requested FivePrime not to screen, and FivePrime shall have no
obligation to screen, any UCB Exempted Protein in any Screening Assay or
otherwise pursuant to the Research Plan, provided that the foregoing shall not
prohibit FivePrime from incidentally screening any UCB Exempted Protein
contained within the FivePrime Library in any Screening Assay (including any in
vitro-based Screening Assay). In the event that a Protein identified from any
Screening Assay performed by FivePrime pursuant to the Research Plan (including
as a preliminary hit) is a UCB Exempted Protein, FivePrime shall not identify
such UCB Exempted Protein to UCB or disclose to UCB any non-public data or
results pertaining to such UCB Exempted Protein except as otherwise expressly
set forth in Section 5.4.1. FivePrime shall retain all rights under the
FivePrime IP with respect to such UCB Exempted Protein and UCB shall have no
rights under the FivePrime IP with respect to such UCB Exempted Protein. Except
as otherwise expressly provided in Section 5.4.1, the Parties will not further
evaluate such UCB Exempted Protein under the Research Plan.

5.4.1. ***

7. Addition of Exhibit D. Exhibit D attached to this Amendment shall constitute
the Exhibit D referred to in Section 5.4 of the Agreement and is hereby deemed
incorporated as a new exhibit to the Agreement.

8. Miscellaneous Provisions; Incorporation by Reference.

8.1. Entire Agreement. The Agreement as amended by this Amendment constitutes
the entire understanding of UCB and FivePrime with respect to the subject matter
thereof and supersedes and cancels all other previous express or implied
agreements.

8.2. Applicable Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York without reference to any rules
of conflict of laws. The Parties expressly exclude the applicability of the
United Nations convention on contracts for the international sale of goods.

8.3. Counterparts. The Parties may execute this Amendment in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement shall be
deemed effective upon the exchange by the Parties of PDF copies of signed
originals.

 

3

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

8.4. Modification. This Amendment may not be modified or amended in any way
unless done so in accordance with Section 14.7 of the Agreement.

8.5. Full Force and Effect of Agreement. This Amendment is effective as of the
Amendment Effective Date. Except as expressly set forth in this Amendment, the
Agreement shall remain in full force and effect except that reference to the
“Agreement” or words of like import in the Agreement will mean and will be a
reference to the Agreement as amended by this Amendment.

[Remainder of page intentionally blank; signature page follows]

 

4

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, FivePrime and UCB have executed this Amendment as of the
Amendment Effective Date.

 

UCB Pharma S.A.     Five Prime Therapeutics, Inc. By:  

/s/ Mark Bodmer

    By:  

/s/ Lewis T. Williams

 

Name:

 

 

Mark Bodmer

     

Lewis T. Williams

President and Chief Executive Officer

Title:  

Vice President, New Medicines Therapeutics

     

 

UCB Pharma S.A.

By:

 

/s/ Andrew Docherty

Name:  

Andrew Docherty, Ph.D.

Title:  

Director, Research Alliances & Strategy

 

5

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

Exhibit D

UCB Exempted Protein List

***

 

6

 

*** INDICATES ONE PAGE OF MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.